Mr. Larry Norris, Director Arkansas Department of Correction P.O. Box 8707 Pine Bluff, Arkansas  71611-8707
Dear Mr. Norris:
This is in response to your request for an opinion regarding whether, in effect, the Arkansas Department of Correction School District must comply with the requirements contained in "The School Finance Act of 1984," Ark. Acts 1983 (Ex. Sess.) No. 34 (codified at A.C.A. 6-20-301 et seq.)
It is my understanding that the Department of Correction School District is currently a defendant in a lawsuit and is asserting that Act 34 of 1983 is not applicable to the district.  See Allred v. Arkansas Department of Correction School District, Jefferson County Chancery Court No. E-86-860-2.  As it is the longstanding policy of this office not to issue opinions on matters which are the subject of pending litigation, it appears that any attempt to address your question would, in this instance, violate this policy.
If I can offer assistance, consistent with the above policy, please do not hesitate to contact me.
The foregoing, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh